Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are currently pending and the claims filed on 10/29/2020 are acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 1, 10, 13, 14, 17 and 18 are objected to minor informalities under 37 CFR 1.75. 
ethonium chloride”.  
Further each of claims 1, 17 and 18 recites “conditioner selected from the group of conditioners consisting of:” which should have been written as a proper Markush format of “a conditioner selected from the group consisting of”. 
Each of claims 1, 17 and 18 recites “a. water as a solvent and carrier” in line 2 and but “as a solvent and carrier” is recited in the next line and thus, “as a solvent and carrier” in line 2 would be better to be removed.  
Further, claim 10 recites ‘cocamidopropoyl betaine” which is typographical error of ‘cocamidopropyl betaine’. 
Further, claim 13 recites ‘hydroxyethyl ethylcellusose” which is typographical error of ‘hydroxyethyl ethyl cellulose’. 
Further, claim 14 recites ‘phenoxyehtanol” which is typographical error of ‘phenoxyethanol’. 
Further, claim 18 recites “sanitizer selected from the group of sanitizers consisting of:” which should have been written as a proper Markush format of “a sanitizer selected from the group consisting of”. 
Appropriate correction is required. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “then adding, sufficiently slowly while mixing to prevent undesired effects, a sanitizer selected from the group of sanitizers consisting of:” in lines 23-24. However it is not clear what “undesired effects” which is relative term. What factors should be considered "undesired effects" varies widely in the art depending on the individual situation as well as the person making the determination of factors which mainly depends on various ingredients and their amounts in the shampoo composition. The metes and bounds of such term are unclear. Thus, appropriate correction is requested. 
The examiner would like to suggest amending this phrase to recite “then adding a sanitizer selected from the group consisting of:”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are rejected under 35 USC 103 as being obvious over Wegner et al. (US2014/0364509A1, IDS of 10/29/2020) in view of Galley et al. (US2009/0175808A1, IDS of 10/29/2020).

Applicant claims a hand sanitizing composition (instant claims 1-17) and a method of manufacturing a hand sanitizer (instant claim 18).
Please note that the phrase “consisting essentially of" of instant claim 17 is construed as equivalent to "comprising" under the broadest reasonable claim interpretation policy, and thus, claim 17 using “consisting essentially of” is interpreted to recite the same subject matter of claim 1 using “comprising”. In this respect, see MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Wegner teaches a hand/skin sanitizing composition (e.g., [0001]-[0006], [0034], etc.) comprising:
a. water as a solvent and carrier in an amount of about 23% ([0055] and [0091]) in the form of emulsion, liquids, gel form ([0006], [0055], [0082], [0161]); 
b. tetrasodium EDTA and citrate-type chelating agent in an amount of about 0% -1.5% ([0059]-[0060]) which overlaps the claimed range of about 0.001%-about 0.1%; 
c. benzethonium chloride as a preservative in an amount of about 0.2% to about 1% ([0061]-[0062]) which overlaps or inside the claimed range of about 0.1%-about 1.0%;
d. skin conditioner including behentrimonium chloride in an amount of about 0.01 to 3% ([0053]-[0054]) which overlaps the claimed range of about 0.1%-about 9%; 
e. glycerin in an amount of less than 1.0% ([0010]) which overlaps the claimed range of about 0.1-about 1.4%; 
f. surfactant in an amount of 0.5%-10% (e.g., [0070]-[0071]) which is within the claimed range of about 0.02%-about 7.9%; 
g. mineral salt  such as alkali metal phosphates and alkali sulphate as pH-adjusting compound in an amount of about 0.05%-about 3.5% ([0074]-[0075]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claims 4-5). Please note that the instantly claimed mineral salts of instant claims 4-5 other than those of the prior art would be functionally equivalent to those of the prior art, in the absence of evidence to the contrary; 
h. skin protectant such as allantoin in an amount of about 0.05%-about 2% ([0051]-[0054]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 6); 
i. antioxidant such as ascorbic acid, retinol which are vitamins in an amount of about 0.001% to about 2% ([0077]-[0078]) and vitamin E less than 1.0% ([0010]) which overlaps the claimed range of about 0.01%-about 1.4%; 
j. benzalkonium chloride as preservative in an amount of about 0-3% or 0.1% to about 2% ([0061]-[0062]) which overlaps or inside the claimed range of about 0.01%-about 0.13%. Please note preservative (j) of the prior art with overlapping 
In light of the foregoing, Wegner teaches instant claims 1 and 17, in part, and instant claims 4-6.
Wegner further teaches cetrimonium chloride in an amount of 0%-3% or about 0.1%-2% ([0061]-[0062]) which overlaps the claimed range of about 1%-about 9% (instant claim 2). 
Wegner teaches non-ionic, anionic, cationic, amphoteric or zwitterionic surfactant other than dimethicone or PEG ([0070]) in an amount of about 0.5%-10% ([0071]) which overlaps the claimed range of between about 0.1% to about 1.4%(instant claim 3, in part). 
Wegner teaches aloe vera as one of skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.1% to about 1.4%(instant claim 7). 
Wegner teaches vitamin E acetate ([0091]) (instant claim 8). 
Wegner teaches hyaluronate as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.02% to about 2.0%. The claimed hyaluronic acid is functionally equivalent to hyaluronate of prior art (instant claim 9). 
Wegner teaches betaine as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of 0.02% to about 3.0% (instant claim 10). 
Wegner teaches behentrimonium chloride as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 1.0% to about 9.0%.  It is noted that behentrimonium chloride of prior art is functionally equivalent to the claimed behentrimonium methosulfate because both are well known as behentrimonium-class conditioning agent as evidenced by The Natural Haven, 2009, pp. 1-5 (instant claim 11). 
Wegner teaches surfactant such as dimethicone in an amount of 0.5%-10% (e.g., [0069]) which is within the claimed range of about 0.5%-about 4.0% (instant claim 12).
Wegner teaches hydroxyethyl cellulose or hydroxypropyl ethylcellulose as thickener ([0063]) and teaches that the amount of thickener in the composition depends on the desired viscosity of the composition ([0064]). It is noted that hydroxypropyl ethylcellulose or hydroxyethyl cellulose would be functionally equivalent to the claimed hydroxyethyl ethyl cellulose in the absence of evidence to the contrary. It is noted that instant publication at ([0074]) supports that. (instant claim 13, in part). 
Wegner teaches phenoxyethanol as preservative in an amount of 0.1-2% (e.g., [0061]-[0062]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 14).
Wegner teaches caprylyl glycol as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 15). 
Wegner teaches carbomer as thickener ([0063]) (instant claim 16, in part). 
Wegner teaches the composition can be prepared by any of a number of known art techniques and a part of the water is supplied to a suitable mixing vessel further provided with a stirrer or agitator, and while stirring, the remaining constituents are added to the mixing vessel, including any final amount of water needed to provide to 100% wt. of the intended composition ([0083]) (instant claim 18).
Wegner teaches the composition comprises carrier such as water, e.g., deionized water or softened water and the water provided as part of the concentrate can be relatively free of hardness and the deionized water removes a portion of the dissolved solids, and the amount of water will vary based on the particular form of the composition, water thin liquid, gel, emulsion, etc. ([0055]). 
However, Wegner does not expressly teach higher amount of water as instantly claimed; and thickener amount of instant claim 13.  
Galley teaches a composition for the delivery of actives into the skin and/or hair and in the regulation of the condition of the skin and/or hair (abstract) such as body wash, lotion, etc.; further teaches liquid form such as oil-in-water emulsion ([0030]) and the composition comprises an aqueous dispersion of oil bodies and the ratio of oil bodies to aqueous phase is 1:10; and water provides the continuous phase and the composition comprises water in an amount of 10-90% or 12-80% ([0044]-[0045]) and the composition comprises carrier such as hydrophilic carrier, e.g., water, and in case of the oil-in-water emulsion, the water is present in an amount of 65-95% ([0061]-[0062]). As the thickener, Gally teaches HPMC, HEC, amine oxide, polyvinyl alcohol, fatty alcohol, etc. in an amount of about 0.5 to about 10% ([0069]) which overlaps the instant range of about 0.1 to about 2.4%. In particular, the water is contained in an amount of 66.8%; Example 5 teaches facial cleanser comprising oil curd, paraffinic liquidum, glycerin, dimethicone, sodium citrate, carbomer, potassium hydroxide, preservative, fragrance, and water wherein the water is contained in an amount of about 63%; Example 6 teaches a moisture lotion comprising oil curd, glycerin, dimethicone, carbomer, xanthan gum, tetrasodium EDTA, potassium hydroxide, preservative, fragrance and water wherein the water is contained in an amount of about 63%; Example 7 teaches baby moisture cream comprising oil curd, glycerin, isopropyl palmitate, carbomer, tetrasodium EDTA, potassium hydroxide, preservative, fragrance, and water wherein the water is contained in an amount of 75%. That is, Galley teaches similar and conventional ingredients used in the cosmetic field as in Wegner, and requires more than 60% of water. Further, Galley teaches as the surfactant cocoamidopropyl betaine ([0138]) and Tween (ethoxylated sorbitan esters = polysorbate) as the emulsifier ([0067]).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wegner is that Wegner does not expressly teach the amount of thickener such as hydroxyethyl ethylcellulose and carbomer of instant claims 13 and 16. 

3. The difference between the instant application and Wegner/Galley is that Wegner/Galley does not expressly teach the exact ranges of the ingredients of instantly claimed; and mixing order of instant claim 18. 
4. The difference between the instant application and Wegner/Galley is that Wegner/Galley does not expressly teach the specific embodiments as instantly claimed. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize or determine the amounts of thickener such as hydroxyethyl ethylcellulose and carbomer with the claimed amounts because, as taught by Wegner ([0064]), the amount of thickener varies depending on the intended viscosity of the composition and therefore the ordinary artisan would easily determine the amount of thickener without undue experimentation, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase the amount, e.g., 23% of water with the claimed amount of about 60%-about 96% and produce the claimed invention. 

  Further, Wegner teaches surfactants but does not expressly teach polysorbate 20 (=Tween 20=polyethoxylated sorbitan ester 20). However, Galley teaches such polysorbate type as the emulsifier for that oil-in-water emulsion. Such selection of polysorbate 20 would not be inventive because it would have achieved no more than the predictable results in the absence of evidence to the contrary. 

Further, although Wegner teaches the amount of thickener varies depending on intended viscosity ([0064]), Gally teaches the relevant overlapping amount of about 0.5 to about 10% and therefore, the Gally amount would be optimized to achieve the instant amount from the standpoint of the ordinary artisan, in the absence of criticality evidence. See also MPEP 2144.05 of below section 3.    
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior art ranges overlap the claimed ranges. In this respect, see MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conventional preparation steps of the composition of the prior art with the claimed method steps. One of ordinary skill in the art would have been motivated to do this because the claimed ingredients are very In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
4. The claimed ingredients are conventional agents known in the hand sanitizing composition as taught by Wegner/Galley. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. 
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references (e.g., Wegner/Galley) does not disclose the specific combination of variables in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the disclosed elements and embodiments of water, tetrasodium EDTA, benzethonium chloride, behentrimonium chloride, glycerin, surfactant, mineral salts, skin protectant, vitamin antioxidant, benzalkonium chloride and their overlapping amounts to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed composition is within the purview of the ordinary skilled artisan upon reading the cited reference would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patent no. 9775346. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require the very same ingredients, water, tetrasodium EDTA, vitamin antioxidant, mineral salt, conditioner, benzalkonium chloride, skin protectant, emollient, such as glycerin, surfactant with overlapping amounts for the same purpose of hand sanitizing, as well as the method of manufacturing. The difference between the instant claims and the patent ‘346 is that instant claims recite broad water amount of about 60-about 96% and does not recite humectant while the patent ‘346 requires narrower water amount about 87%-about 96% and presence of humectant. However, the prior art water amount overlaps the instant water amount and the instant invention uses “comprising” language which does not exclude humectant of patent ‘346. 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 filed patent no. 10561698. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require the very same ingredients, water, tetrasodium EDTA, vitamin antioxidant, conditioner, mineral salts, benzalkonium chloride, skin protectant, emollient, such as glycerin, surfactant with overlapping amounts for the same purpose of hand sanitizing, as well as the method of manufacturing. The difference between the instant claims and copending ‘560 claims is that copending ‘560 further narrow the amount of water and carrier to about 75-about 96% and requires no-alcohol. However, the amount of water of copending ‘560 is within the instant amount 60-96%, and the instant claims do not require presence of alcohol. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 filed patent no. 10849952. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require the very same ingredients, water, tetrasodium EDTA, vitamin antioxidant, conditioner, mineral salts, benzalkonium chloride, skin protectant, emollient, such as glycerin, surfactant with overlapping 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.


Conclusion
All the examined claims are not allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613